Citation Nr: 1133308	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left eye disability, to include corneal ulcers, herpetic keratitis, and pseudophakia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, inter alia, denied the Veteran's claim of entitlement to service connection for corneal ulcers and herpetic keratitis left eye claimed as herpes virus.  The case has since been transferred to the VA RO in Detroit, Michigan.

This case was previously before the Board in December 2009, when it remanded this claim for development of the medical evidence of record.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in its December 2009 remand, the Board instructed the VA Appeals Management Center (AMC) to provide the Veteran with a VA examination of his left eye.  The AMC scheduled, and the Veteran received, a VA examination in May 2010.  The report of this examination has been associated with the Veteran's claims file.  The Board finds that the AMC effectively complied with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In October 2007, the Veteran testified at a travel board hearing before the undersigned.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current left eye disability and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a left eye disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.       §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that his left eye condition is related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's left ear hearing loss disability on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

Regarding the first Hickson element, evidence of a current disability, the Veteran was diagnosed during his May 2010 VA examination with recurrent herpes simplex keratitis status post corneal transplant, cataracts, and pseudophakia in his left eye.  The other medical evidence of record documents extensive treatment for issues relating to the Veteran's left eye.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran contends that he was treated for a corneal ulcer of his left eye while in service, that he was treated two to three times at the Womack Army Hospital, Fort Bragg, North Carolina between 1957 and 1959.  The Veteran contends that he has been continually treated since service for herpes virus which in turn caused an ulcer to his left eye.  In December 2004, the Veteran further stated that while on the rifle instruction circle at Fort Carson, a small bug flew into his left eye.  The Veteran was then driven to a military hospital, where his treating physician indicated that his cornea had been damaged and that he would continue to have problems with the cornea of his left eye.

The Board notes that the Veteran's service treatment records are unavailable, and therefore the record contains no further detail regarding the treatment that the Veteran alleged above for his left eye in-service.  The Board notes, however, that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including experiencing a trauma of the left eye (specifically a bug flying into his eye) while in basic training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, as noted above, the Board remanded the Veteran's claim in December 2009 in order to afford the Veteran with a VA medical examination and medical opinion regarding whether the Veteran's current eye disability was related to his military service.  The Veteran received such an examination in May 2010.  After a review of the Veteran's claims file and medical history, and after conducting a physical examination of the Veteran, the examiner opined that the Veteran's current left eye disabilities of recurrent herpes simplex keratitis status post corneal transplant and pseudophakia were at least as likely as not caused by or a result of the Veteran's active duty military service.  In rendering this decision, the examiner reasoned that it was at least as likely as not that the veteran contracted the herpes virus in-service, which then began to manifest itself with corneal scarring, which, the examiner stated, is very common.  This corneal scarring ultimately necessitated a corneal transplant.  The corneal transplant surgery likely led to increased cataract formation which in turn led to cataract surgery of the left eye.  The examiner therefore opined that the Veteran's resulting pseudophakia of the left eye was also at least as likely as not caused by the Veteran's active duty service.  The Board notes that Veteran has also submitted competent lay testimony indicating that his left eye problems that have continued since service, including his October 2007 testimony before the undersigned.  The medical evidence of record contains no nexus opinions to the contrary.  The Board finds, therefore, that the third Hickson element, a nexus between the Veteran's military service and his current disability, is satisfied.

The Board concludes that service connection for a left eye disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A.      § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left eye disability, to include to include corneal ulcers, herpetic keratitis, and pseudophakia, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


